Cope, J. delivered the opinion of the Court—Field, C. J. concurring.
This is an action to abate a nuisance caused by the erection of buildings upon what is alleged to be a public street in the City of San Francisco, known as East Street. The case is important simply in its public aspect, and the value of the property to be affected by its decision; the principles involved are of little consequence. The only question is whether East Street extends along the water front of the city from Folsom Street to Jackson Street, as the plaintiffs contend, or merely from Folsom to Market, as‘is contended by the defendants. The buildings complained of are situated between Washington and Jackson streets, and the property is claimed by the defendants under a title derived from the State, and under a purchase at an execution sale as the property of the city. There is no question of the validity of them title, unless the property had been dedicated to public use as a street.
The plaintiffs contend that the property had been so dedicated, and in support of their position they rely chiefly upon an Act of the Legislature passed in 1851, commonly known as the Water Lot Act. It is entitled “ An Act to provide for the disposition of certain Property of the State of California,” and the property is described by metes and bounds, and designated as the “ San Fran*20cisco Beach and Water Lots.” It provides that the boundary line therein set forth shall be and remain the permanent water front of the city, and gives to the city, with certain exceptions, the use and occupation of the property described for the term of ninety-nine years. One of the boundaries given is the “ Eastern line of East Street, to its point of intersection with the northern line of Jackson Street;” the initial point of the boundary thus given being on the southern line of Folsom Street. On the official map of the city, which was before the Legislature when the act was passed, East Street is laid down as extending only from Folsom Street to Market, and there is no evidence that it extended north of Market Street prior to that time. It is claimed that the reference in the act to its eastern line as a boundary, operated as an extension and dedication of it from Market Street to Jackson.
This point was before us in Jacobs v. Kruger (19 Cal. 411), and we there held that the construction contended for was inadmissible ; that the dedication of a street was foreign to the purposes of the act, and not within the intention of the Legislature. It is a cardinal rule of interpretation that a statute must be construed with reference to the objects intended to be accomplished by it, and the only object of the act in question was to provide for the disposition of the water lot property. Its provisions point to that object alone, and it is impossible, if we are to be governed by the ordinary rules of construction, to regard a mere reference to a street for the purpose of designating a boundary as extending the street itself. The intention of the Legislature was merely to establish a boundary, and the eastern line of East Street was adopted for convenience and certainty in fixing its location and course. This is the more apparent from the fact that the boundary established is longer than the eastern line of East Street, even if the street were extended, its initial and terminating points being separated from that street by Folsom Street at one end, and by Jackson Street at the other. These points could only be ascertained by protracting the fine at each-end of the street; and as the protracted line was necessarily in the mind of the Legislature, there is no ground for supposing that the intention was to extend the street. It is superfluous, however, to discuss the question, for the case cited is directly .in point, *21and we see nothing in the arguments of counsel to justify us in overruling it.
In addition to this, the defendants claim that the property is a part of the property formerly known as the Government Reservar tion, which, except in one particular, was exempted from the operation of the act. The act provides that “ the property known as the Government Reservation is exempt from the operation of this act; except that any estate held by virtue of any leases, executed or confirmed by any officer of the United States on behalf of the same, shall • be and the same are hereby granted and confirmed to the lessees thereof.” It appears that the reservation referred to consisted of three distinct parcels of land, and that it was made by officers of the United States for the use of the Government in the erection of buildings and wharfs. The parcel of which this property is claimed to be a part, is bounded on the west by Montgomery Street, on the north by Jackson Street, and on the south by Washington Street, and the only question is as to the boundary on the east. The plaintiffs contend that the eastern boundary is Front Street, and that as the property in controversy lies east of that street, it was not included in the exemption, but came within the general provisions of the act. It is immaterial, of course, that the reservation had no legal existence, the property belonging to the State, and all that was known by that name was exempted from the operation of the act, except as to the leases confirmed by it. The defendants claim under a lease thus confirmed, and the matter resolves itself simply into the inquiry as to what was known at the date of the passage of the act as constituting the reservation.
We do not propose to state at length the evidence on this point, but shall refer to such portions of it as we deem most material and conclusive. On the tenth of March, 1847, General Kearny, Military Governor of California, executed a paper purporting to be a grant to the town of San Francisco, of the beach and water lots lying on the eastern front of the town within certain limits, but reserving such lots as should afterwards be selected for the use of the Government. On the twenty-third of June, W. T. Sherman, A. A. General, addressed a letter from headquarters at Monterey, to Major ITardie, at San Francisco, directing him, in connection *22with the senior officers of the army and navy at that point, to make the selections referred to in the grant; the selections to be such as were best suited for wharfs for army and navy purposes, with space enough for the erection of buildings, etc. On the receipt of this letter Major Hardie proceeded to make the selections, and on the eighteenth of July addressed a letter to the Alcalde of the town, notifying him that the lots intended to be reserved had been selected, stating their respective locations and boundaries, and giving as the eastern boundary the bay, running out to deep water. In connection with and as a part of these transactions a survey was made and a map prepared under the direction of the town authorities, and the selections are laid down on the map as extending indefinitely to the east, in accordance undoubtedly with the understanding of the authorities upon the subject. The map is referred to by Major Hardie in describing the reserved property, and is thus made a part of the description, and we regard it, in connection with this letter to the Alcalde, as conclusive evidence of the extent of the selections. The selections are indicated upon it by the words “ Government Reserve,” and by dotted lines extending east of Front Street towards the deep water of the bay, showing, of course, that the assumption of the plaintiffs as to the eastern boundary is unfounded. The only evidence sustaining it is contained in the testimony of Lieutenant Gibson, who, in 1849, at the request of Captain Keyes, then in charge of the property for the Government, made a map or sketch fixing the boundary at Front Street; but the facts stated prove beyond question that he was mistaken in his view of the matter. Captain Keyes states that he took possession of the property in August, 1849, and had charge of it until he leased it by order of General Riley, late in the fall of that year, and that he was governed in regard to its extent by the letter of Major Hardie to the Alcalde. The leases executed by him designate as the boundary on the east the limits of the town or deep water, and the clear result of the evidence is that the selections embraced everything necessary to preserve an open and unobstructed communication with the bay. In other words, that they embraced all the lots lying between Montgomery Street on the west and deep water on the east, and it is obvious that the deep water *23referred to was that used and occupied as an anchorage ground for vessels. There can be no doubt of the correctness of this view of the extent of the selections as originally made, and the only further question is as to the limits to be assigned to them under the provision of the Act of 1851, exempting them from its operation.
When the act was passed the Legislature had before it the official map of the city, compiled in 1851 by W. M. Eddy, which map is referred to in the act itself, and must be regarded as a part of it. On this map the selections are marked as extending east of Front Street to and beyond the eastern front of the city as there laid down, which was adopted and established by the act as the permanent water front of the city. Their position and extent are indicated in the same manner as upon the map previously alluded to, and it is impossible to draw but one conclusion as to the understanding of the Legislature in regard to their eastern boundary. The understanding undoubtedly was that they had no definite boundary on the east, but were open slips, extending not only to the city front, but beyond it, and terminating in the bay. The map is the most authoritative evidence in the record as to what was known at that time as constituting the reserved property, and we regard it as decisive of the question. The property is delineated upon it in accordance with our view of the selections as originally made, and in conformity, as we are satisfied, with the general understanding upon the subject.
Our conclusion on this point covers the entire case, and the judgment is reversed and the cause remanded with instructions to the Court below to dismiss the action.